Name: Commission Directive 81/333/EEC of 13 April 1981 amending Directive 79/490/EEC adapting to technical progress Council Directive 70/221/EEC on the approximation of the laws of the Member States relating to liquid fuel tanks and rear underrun protection of motor vehicles and their trailers
 Type: Directive
 Subject Matter: land transport;  oil industry;  organisation of transport;  European Union law
 Date Published: 1981-05-18

 Avis juridique important|31981L0333Commission Directive 81/333/EEC of 13 April 1981 amending Directive 79/490/EEC adapting to technical progress Council Directive 70/221/EEC on the approximation of the laws of the Member States relating to liquid fuel tanks and rear underrun protection of motor vehicles and their trailers Official Journal L 131 , 18/05/1981 P. 0004 - 0005 Finnish special edition: Chapter 13 Volume 11 P. 0116 Spanish special edition: Chapter 13 Volume 11 P. 0177 Swedish special edition: Chapter 13 Volume 11 P. 0116 Portuguese special edition Chapter 13 Volume 11 P. 0177 ++++ ( 1 ) OJ No L 42 , 23 . 2 . 1970 , p . 1 . ( 2 ) OJ No L 375 , 31 . 12 . 1980 , p . 34 . ( 3 ) OJ No L 76 , 6 . 4 . 1970 , p . 23 and OJ No L 65 , 15 . 3 . 1979 , p . 42 . ( 4 ) OJ No L 128 , 26 . 5 . 1979 , p . 22 . ( 5 ) OJ No L 266 , 2 . 10 . 1974 , p . 4 . COMMISSION DIRECTIVE of 13 April 1981 amending Directive 79/490/EEC adapting to technical progress Council Directive 70/221/EEC on the approximation of the laws of the Member States relating to liquid fuel tanks and rear underrun protection of motor vehicles and their trailers ( 81/333/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of Member States relating to the type-approval of motor vehicles and their trailers ( 1 ) , as last amended by Directive 80/1267/EEC ( 2 ) , and in particular Article 13 thereof , Having regard to Council Directive 70/221/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to liquid fuel tanks and rear underrun protection of motor vehicles and their trailers ( 3 ) , as last amended by Directive 79/490/EEC ( 4 ) , and in particular Article 3 thereof , Whereas , experience has shown that the current wording of item II.5.2 of the Annex to Directive 79/490/EEC relating to the rear underrun protection of vehicles in categories M1 , M2 , M3 , N1 , O1 and O2 is rather vague in respect of the width over which the requirement must be satisfied ; whereas this may lead to different requirements by different standardization services with the risk of contradictions with Council Directive 74/483/EEC ( 5 ) relating to external projections of vehicles in category M1 , and also of technical barriers to trade , HAS ADOPTED THIS DIRECTIVE : Article 1 Directive 79/490/EEC is hereby amended as follows : The text of item II.5.2 of the Annex shall be replaced by the following text : " II.5.2 . Any vehicle in one of the categories M1 , M2 , M3 , N1 , O1 , or O2 ( categories under the international classification set out in note ( b ) of Annex I to Council Directive 70/156/EEC ) will be deemed to satisfy the condition set out in item II.5.1 : _ if it satisfies the conditions set out in item II.5.3 , or _ if the ground clearance of the rear part of the unladen vehicle does not exceed 55 cm over a width which is not shorter than that of the rear axle by more than 10 cm on either side ( excluding any tyre bulging close to the ground ) . Where there is more than one rear axle , the width to be considered is that of the widest . This requirement must be satisfied at least on a line at a distance of not more than 45 cm from the rear extremity of the vehicle . " Article 2 Before 1 October 1981 , Member States shall bring into force the provisions necessary to comply with this Directive , and shall forthwith inform the Commission thereof . Article 3 This Directive is addressed to the Member States . Done at Brussels , 13 April 1981 . For the Commission Karl-Heinz NARJES Member of the Commission